DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/138,260 application filed December 30, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-37 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 22, 30-32, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “a silicon oxide to aluminum oxide ratio of 70 to 160,” and the claim also recites “80 to 160, or 80 to 140, or 100 to 160,” which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See also the broad and narrow limitations in instant claims 6 and 36.
Claim 5 recites a “silicon oxide to aluminum oxide ratio of…”  The basis of the ratio is not clear.  Options include a molar ratio, a mass ratio, and a volume ratio.  There may be some other basis for the ratio.  Consequently, the metes and bounds of the claimed invention cannot be determined.
Claim 22 recites “wherein the hydroisomerisation catalyst comprises [1.] a first layer comprising a [1a.] first hydroisomerisation catalyst and [2.] a second layer comprising [2a.] a second hydroisomerisation catalyst, the first hydroisomerisation catalyst situated in a first hydroisomerisation zone and the second hydroisomerisation catalyst situated in a second hydroisomerisation zone.”  As recited above, the hydroisomerization catalyst comprises two layers with each layer comprising a hydroisomerization catalyst.  It is not clear, then, how the hydroisomerization catalysts may be present in separate zones when they are layers on the hydroisomerization catalyst.  Consequently, the metes and bounds of the claimed invention cannot be determined.
Regarding claims 30 and 31, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herskowitz et al (US 2006/0207166 A1).
With respect to claims 1-2, 12, Herskowitz et al discloses “the production of liquid fuels, particularly diesel and naphtha fuels, from vegetable and/or animal oils” [paragraph 0003], wherein said production comprises hydrodeoxygenation and hydroisomerization in a single step [paragraph 0021: “the presently disclosed process for producing a liquid fuel composition comprises providing oil selected from the group consisting of vegetable oil, animal oil, and mixtures thereof and hydrodeoxygenating and hydroisomerizing the oil in a single step”].  The aforementioned oils correspond to the biocomponent feed of instant claims 1, 2, and 37.  The catalyst used for the hydrodeoxygenation and hydroisomerization “compris[es] a metal component and an acidic component. Preferred metal components are platinum or palladium, with platinum being preferred. The acidic component preferably comprises an acidic function in a porous solid support. Preferred acidic components include, for example, amorphous silica aluminas, fluorided alumina, ZSM-12, ZSM-21, ZSM-22, ZSM-23, ZSM-35, ZSM-38, ZSM-48, ZSM-57, SSZ-32…” [paragraph 0023].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, 16, 20, and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herskowitz et al (US 2006/0207166 A1) in view of Hommeltoft (US 2017/0335216 A1).
With respect to claims 3 and 16, Herskowitz et al does not appear to explicitly disclose that the catalyst for hydrodeoxygenation and hydroisomerization comprises SSZ-91.
However, Hommeltoft, which is concerned, in part, with hydroisomerization of paraffins, discloses that SSZ-32 and SSZ-91 are art-recognized equivalent catalyst supports for the same [paragraph 0082: “the hydroisomerization catalyst may optionally contain one or more molecular sieves selected from the group consisting of SSZ-32, small crystal SSZ-32 (SSZ-32x), SSZ-91,…”].  Note that Hommeltoft also teaches “the hydroisomerization catalyst contains one or more noble metals selected from the group consisting of elements from Group 10 of the Periodic Table, and mixtures thereof. In a sub-embodiment, each noble metal is selected from the group consisting of platinum (Pt), palladium (Pd), and mixtures thereof” [paragraph 0084], which metals are the same as disclosed in Herskowitz et al. 
Therefore, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute the SSZ-32x or the SSZ-91 support of Hommeltoft for the SSZ-32 support of Herskowitz et al because it is obvious to substitute known equivalents in the art (“[i]n order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art…” [In re Ruff, 256 F.2d 590, 118 USPQ 340]).  Consequently, the invention as a whole would have been prima facie obvious.
With respect to claims 11 and 20, Herskowitz et al discloses that the platinum content may be 1 wt % [paragraph 0023; claim 9].  Hommeltoft discloses “the amount of molecular sieve material in the hydroisomerization catalyst can be from 0 wt % to 80 wt % based on the bulk dry weight of the hydroisomerization catalyst” [paragraph 0083].
With respect to claims 23-29, note the discussion of claim 21 below.  Since SSZ-91 and SSZ-32x are  art-recognized equivalent components, it would have been obvious to one of ordinary skill in the art that said zeolites are one of the layers. 
Claim(s) 4-10 are/are rejected under 35 U.S.C. 103 as being unpatentable over Herskowitz et al (US 2006/0207166 A1) in view of Hommeltoft (US 2017/0335216 A1) and as evidenced by Ojo et al (US 2017/0058209).
With respect to claims 4-10, reference is made to the preceding discussion of Hommeltoft in the rejection of instant claim 3.
Further, with respect to claim 4, while Hommeltoft does not explicitly disclose the X-ray diffraction pattern of SSZ-91, the XRD pattern is well-known in the art and is evidenced by Ojo et al [Table 3] as follows:

    PNG
    media_image1.png
    244
    379
    media_image1.png
    Greyscale

Further, with respect to claim 5, Hommeltoft does not explicitly disclose the SiO2/Al2O3 ratio.  However, said ratio is well known in the art as evidenced by Ojo et al [paragraph 0070: “Molecular sieves made by the process disclosed herein have SiO2/Al2O3 mole ratio (SAR) of 40 to 200….SSZ-91 has a SAR of between 70 and 160. In another subembodiment, SSZ-91 has a SAR of between 80 and 140”].
Further, with respect to claim 6, it is further well known in the art that SSZ-91 has “at least 80% polytype 6 of…total ZSM-48-type material” as evidenced by Ojo et al [paragraph 0071].
Further, with respect to claims 7-9, the recited properties are well known in the art as evidenced by Ojo et al [see paragraphs 0018, 0056, & 0072].
With respect to claim 10, see previous discussion(s).
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herskowitz et al (US 2006/0207166 A1) as evidenced by Zones (US 5,252,527).
Herskowitz et al does not explicitly disclose the properties recited in instant claims 13-15.  However, said properties of SSZ-32 are well known in the art as evidenced by Zones [column 2, lines 34-35: “[a]s prepared, the silica:alumina mole ratio is typically in the range of 25:1 to about 37:1;” Table 2].  Moreover, Zones discloses “[i]n the present invention the aluminum content is higher than previously described. The X-ray diffraction lines are quite broad due to the very small crystal size” [column 2, lines 1-3].  If crystal size controls the X-ray diffraction pattern (i.e., the crystal size is necessary for the X-ray diffraction pattern) and the X-ray diffraction pattern of the SSZ-32 of Zones is the exact same as the pattern in the instant application, it is expected, absent evidence to the contrary, that the crystal size is the same or similar.
Claim(s) 17-19 are/are rejected under 35 U.S.C. 103 as being unpatentable over Herskowitz et al (US 2006/0207166 A1) in view of Hommeltoft (US 2017/0335216 A1) and as evidenced by Zones et al (US 2005/0092651 A1).
With respect to claims 17-19, reference is made to the preceding discussion of Hommeltoft in the rejection of instant claim 3.
Herskowitz et al does not explicitly disclose the properties recited in instant claims 17-19.  However, said properties of SSZ-32 are well known in the art as evidenced by Zones et al [paragraph 0050: “[t]he microscopy work demonstrated that the product of Example 1 was quite uniformly small crystals of SSZ-32 (the product was SSZ-32X)…The crystallites were characterized by a spread of small, broad lathe-like components in the range of 200-400 Angstroms. The SiO2/Al2O3 ratio of this product was 29;” see also Table 3].
Claim(s) 21, 26-28, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herskowitz et al (US 2006/0207166 A1).
With respect to claim 21, recall that Herskowitz et al discloses that the catalyst used for hydrodeoxygenation and hydroisomerization “compris[es] a metal component and an acidic component…Preferred acidic components include, for example, amorphous silica aluminas, fluorided alumina, ZSM-12, ZSM-21, ZSM-22, ZSM-23, ZSM-35, ZSM-38, ZSM-48, ZSM-57, SSZ-32…”  Additionally, it has been held to be “prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art” [In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072]  The third composition may obviously comprise layers of the aforementioned acidic components. 
With respect to claims 26-28, note discussion above concerning claims 21 and 23-29.  It would have been obvious to one of ordinary skill in the art that SSZ-32 is one of the layers.
With respect to claims 35-37, Herskowitz et al discloses “[t]he process is carried out at relatively mild conditions, for example, at an LHSV in the range of 0.5-5 h-1, preferably 0.6-3 h-1…at a temperature in the range of 300-450o C., preferably 350-420o C….at a pressure of 10-60 atm, preferably 20-40 atm, and a H2/oil ratio of about 500-2000 NL/L, preferably 800-1200 NL/L” [paragraph 0025; compare to paragraphs 00153-00156 of the instant specification, which includes a temperature range from 199 to 427o C, a pressure from about 1 to about 204 atm, a LHSV ranging from 0.1 to 20 hr-1, such as about 0.1 to 5 hr-1, and a “hydrogen and diesel feedstock fed to the reactor in a ratio from about 2000 to about 10,000 standard cubic feet H2 per barrel diesel feedstock (from about 360 to about 1800 m3 H2/m3 feed, for example from about 2500 to about 5000 scf H2 per barrel diesel feedstock (from about 440 to about 890 m3 H2/m3 feed)”].  Since the feedstocks, catalysts, and reaction conditions of the prior art are the same as or similar to the feedstocks, catalysts, and reactions conditions of the instant application, it is expected, absent evidence to the contrary that the cloud point and pour point of the diesel product is the same or similar as well.

Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 30, none of the prior art references discloses the recited feedstock.  The Written Opinion of the International Searching Authority cited Kibby et al (US 2013/001128) as relevant prior art with respect to this claim.  However, Kibby et al discloses the use of a catalyst comprising SSZ-32 for hybrid synthesis gas conversion [paragraph 0025], wherein hybrid synthesis gas conversion is disclosed as “convert[ing] in a single-stage the primary Fischer-Tropsch products into desired products (i.e., minimize the amount of heavier, undesirable products). A hybrid synthesis gas conversion catalyst contains a synthesis gas conversion catalyst in combination with an olefin isomerization catalyst” [paragraph 0021].  Kibby et al also discloses a catalyst comprising SSZ-32 for “hydroisomerizing straight chain hydrocarbons” [paragraph 0043], particularly C21+ normal paraffins [paragraph 0010].  Said paraffins are not oxygenated hydrocarbons such as the oil feed of Herskowitz et al.  Therefore, it is not clear why it would be obvious to substitute or add the normal paraffins of Kibby et al to the oil feedstock of Herskowitz et al, and no reasoning is provided in the Opinion.  With respect to claim 33, none of the prior art references teaches the hydrotreating pre-treatment step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
August 12, 2022